Citation Nr: 0826533	
Decision Date: 08/07/08    Archive Date: 08/18/08

DOCKET NO.  05-39 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee



THE ISSUES

Whether new and material evidence has been received to reopen 
a claim of service connection for post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

K. Ahlstrom, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1969 to 
January 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  

The Board notes that the veteran was scheduled to appear for 
a travel board hearing in November 2006.  However, he failed 
to report for this hearing and provided no explanation for 
his failure to report.  Neither did he request that the 
hearing be re-scheduled.  The veteran's request for a 
hearing, therefore, is deemed to have been withdrawn.  38 
C.F.R. § 20.702(d) (2007).

The statement of the case listed the issues as service 
connection for PTSD, hypertension, and a skin rash.  The 
veteran's substantive appeal of November 2005 was marked that 
he wanted to appeal all issues; however, the veteran also 
marked the line indicating that he was only appealing the 
following issues and then went on to discuss only PTSD.  
Another substantive appeal was received in December 2005.  It 
indicated that the veteran was only appealing for service 
connection for PTSD and then went on to discuss only the PTSD 
claim, at length.  The Board deems this clarification to be a 
written withdrawal of the hypertension and skin rash appeals.  
That conclusion is supported by the statement of the 
veteran's accredited representative, a few weeks later, in 
February 2006, which only addressed PTSD.  Service connection 
for PTSD was the only issue certified to the Board for 
appellate review by the RO.  In a July 2008 submission to the 
Board, the representative included the issues of service 
connection for hypertension and a skin disorder.  This does 
not constitute a timely substantive appeal or otherwise 
properly put these withdrawn issues before the Board.  Thus, 
they are not within the Board's jurisdiction and cannot be 
considered by the Board at this time.  This decision is 
limited to the PTSD claim, which is the only claim properly 
within the Board's jurisdiction.  

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.


FINDINGS OF FACT

1.  In December 1987, April 1989, September 1992, February 
1994, January 1998, November 1998, and January 1999 rating 
decisions, the RO denied service connection for PTSD.

2.  The January 1999 rating decision is the last final denial 
of service connection for PTSD, finding that the veteran's 
alleged stressors could not be verified; notice of this 
decision was issued on January 12, 1999; the veteran did not 
enter a notice of disagreement with this decision within one 
year of notice of the decision.

3.  The evidence associated with the claims file subsequent 
to the January 1999 and rating decision, when considered with 
previous evidence of record, relates to a previously 
unestablished fact that is necessary to substantiate the 
claim, and has a reasonable possibility of substantiating the 
claim of entitlement to service connection for PTSD.


CONCLUSIONS OF LAW

1.  The January 1999 rating decision to deny service 
connection for PTSD became final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.302, 20.1103 (2007).

2.  Evidence received since the RO's January 1999 rating 
decision is new and material to the claim of service 
connection for PTSD, and the claim is reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Such notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

VA letters dated in February 2004 and August 2005 satisfied 
VA's duty to notify under 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159, as they informed the veteran of what evidence was 
needed to establish the benefits sought, of what VA would do 
or had done, and what evidence the veteran should provide, 
including dates and places the veteran received medical 
treatment, and informed the veteran that it was his 
responsibility to make sure that VA received all requested 
records that are not in the possession of a Federal 
department or agency necessary to support the claims.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006) the United States 
Court of Appeals for Veterans Claims (Court) held that VCAA 
notice in a claim to reopen must include (with some degree of 
specificity) notice of the basis for the prior denial of the 
claim, notice of the evidence and information necessary to 
reopen the claim, and notice of the evidence and information 
necessary to establish the underlying claim of service 
connection.  The August 2005 letter provided the veteran with 
proper notice, including of what was necessary to establish 
the underlying claim of service connection for PTSD, and of 
his and VA's responsibilities in claims development.  The 
letter also specifically advised the veteran that to reopen 
the claim he needed to submit new and material evidence that 
related to a nexus between his claimed disorder and active 
service.

During the pendency of this appeal, the Court issued a 
decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service-connection claim, including the 
degree of disability and the effective date of an award.  The 
veteran was supplied with notice of the type of evidence 
necessary to establish an effective date or higher rating by 
letter dated March 2006.  Since the veteran's claim of 
service connection for PTSD is being remanded, the Board 
finds that there can be no possibility of any prejudice to 
the veteran under the holding in Dingess, supra.  

New and Material Evidence to Reopen

In order to establish service connection, three elements must 
be established.  There must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See 38 U.S.C.A. §§ 101(16), 1110 (West 2002); 38 
C.F.R. § 3.303 (2007); see also Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(2007).  

Generally, a final rating decision may not be reopened and 
allowed, and a claim based on the same factual basis may not 
be considered.  38 U.S.C.A. § 7105.  Under 38 U.S.C.A. § 
5108, however, "[i]f new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2007).  

Reopening Service Connection for PTSD

In a January 1999 rating decision, the RO denied his claim of 
service connection for PTSD on the basis that his alleged 
stressors could not be verified.  Notice of this decision was 
issued on January 12, 1999.  Because he did not submit a 
notice of disagreement with the January 1999 rating decision 
within one year of issuance of notice of the decision, the 
January 1999 decision denying service connection for PTSD 
became final under 38 U.S.C.A. § 7105(c).  See also 38 C.F.R. 
§ 20.1103.

The question for the Board now is whether new and material 
evidence has been received by VA in support of his claims 
since the issuance of the January 1999 rating decision.  
Because the Board has the jurisdictional responsibility to 
consider whether it was proper to reopen the claims, 
regardless of the RO's determination on the question of 
reopening, the Board will determine whether new and material 
evidence has been received and, if so, consider entitlement 
to service connection on the merits.  Jackson v. Principi, 
265 F.3d 1366, 1369 (Fed Cir. 2001); Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996). 

After reviewing the claims file, the Board finds that the 
evidence received since the unappealed January 1999 rating 
decision is new and relates to the verification of an in-
service stressor.  A June 2006 report from the Defense 
Personnel Records Image Retrieval System notes that the 
veteran's unit (the 170th Aviation Company) received enemy 
fire for three days in November and December 1970.  
Previously, the veteran has stated that he heard bombs going 
off while he worked in an underground bunker.  The Board 
finds that this additional evidence raises a reasonable 
possibility of substantiating the claim.  Consequently, VA 
has received new and material evidence to reopen the 
veteran's claim of service connection for PTSD, and the claim 
is reopened.  38 U.S.C.A. §5108; 38 C.F.R. §3.156(a). 


ORDER

New and material evidence has been received, and the claim 
for service connection for PTSD is reopened.


REMAND

Following the issuance of the statement of the case in 
November 2005, a June 2006 printout from the Defense 
Personnel Records Image Retrieval System was associated with 
the record.  This document notes that the veteran's unit, the 
170th Aviation Company, was subjected to incoming enemy fire 
on November 29, November 30, and December 1, 1970.  The RO 
did not review this evidence in reference to the veteran's 
claim of service connection for PTSD.  

As the RO has not reviewed this evidence in connection with 
the veteran's claim of service connection for PTSD, and the 
veteran has not waived his right to initial RO consideration 
of this evidence, a remand is necessary for this procedural 
safeguard.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003). 

Service connection for PTSD requires: medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (conforming to the Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition (DSM-IV)); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f) (2007).

The record contains multiple diagnoses of PTSD.  An August 
2004 VA psychiatry note reveals that a VA psychiatrist 
provided an impression of PTSD.  December 1993 and October 
1997 VA examination reports contain diagnoses of chronic 
PTSD.  However, while the veteran related several possible 
stressors for his diagnosed PTSD, the only stressors that 
have been verified are the November and December 1970 
incidents in which the veteran's unit was subjected to enemy 
fire.  The various psychiatrists who have provided PTSD 
diagnoses did not relate their diagnosis to these verified 
stressors.  Therefore, the veteran should be scheduled for 
another VA PTSD examination.  The examiner must consider past 
PTSD diagnoses, as well as the June 2006 document verifying 
one of the veteran's stressors, and provide an opinion as to 
whether the veteran's PTSD is associated with that particular 
verified stressor.

Accordingly, the case is REMANDED for the following action:

1.  The agency or original jurisdiction 
(AOJ) should schedule the veteran for a VA 
PTSD examination to determine the etiology 
of the veteran's PTSD.  The claims folder 
and a copy of this remand must be made 
available to and reviewed by the examiner, 
including the previous PTSD diagnoses and 
the June 2006 document verifying the 
veteran's stressor.  Any indicated studies 
should be performed.  

Based upon the claims folder review and 
the examination results, the examiner 
should provide an opinion as to whether 
the veteran has a current diagnosis of 
PTSD that is more likely than not due to 
the verified stressor.  If PTSD due to the 
verified in-service stressor is diagnosed, 
the examiner should identify the elements 
supporting the diagnosis.  If the examiner 
does not diagnose PTSD, or the examiner is 
of the opinion that the veteran's PTSD is 
not due to the verified in-service 
stressor, the examiner must explain his 
opinion and provide a rationale.

If the veteran is found to have any other 
acquired psychiatric disorder other than 
PTSD, the examiner should provide an 
opinion with respect to each such disorder 
as to whether it is at least as likely as 
not (a 50 percent probability or more) 
that the disorder is etiologically related 
to the veteran's active duty.

2.  Then, the AOJ should readjudicate the 
claim.  If the determination remains 
unfavorable to the veteran, the AOJ must 
issue a supplemental statement of the case 
and provide the veteran and his 
representative a reasonable period of time 
in which to respond before this case is 
returned to the Board. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
C. R. OLSON
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


